IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-09-00310-CV

                   IN THE MATTER OF THE MARRIAGE OF
                    RICKEY HARRIS AND JOYCE HARRIS,



                             From the 13th District Court
                               Navarro County, Texas
                             Trial Court No. 09-17955-CV


                            MEMORANDUM OPINION


       The Clerk of this Court notified the parties in an August 11, 2010 letter that the

appellant’s brief was overdue in this cause and that the appeal may be dismissed if a

response showing grounds for continuing the appeal was not filed within twenty-one

days. No response has been received. Accordingly, the appeal is dismissed for want of

prosecution. See TEX. R. APP. P. 38.8(a)(1), 42.3(b).



                                                  REX D. DAVIS
                                                  Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed September 15, 2010
[CV06]




Harris v. Harris                                 Page 2